DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-5 are presented for examination.
Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1	Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception/not new (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A- Prong One
The claim(s) recite(s) a method for constructing,…, a full linear model for optimal power flow of an integrated power and natural-gas system, comprises: “1) establishing the integrated power and natural-gas system”, under the broadest reasonable interpretation, this step could reasonably fall within a mathematical concept, as evidenced by the specification at [page 3] and the dependent claims 2-3”. Similarly, the step of: “2) establishing a linear natural-gas model based on an deep learning method”, this also could reasonably falls under a mathematical concept, under the broadest reasonable interpretation, as similarly evidenced by the dependent claims and the specification at [pages 4-5]. The further step of “3) based on the linear natural-gas model, establishing a full-linear model for the optimal power flow of the integrated power and natural-gas system” this  could similarly fall be under a mathematical concept, as similarly evidenced by the dependent claims and the specification at [page 5]. Therefore, under the broadest reasonable interpretation, the claims merely cover the establishment of a mathematical model by way of a number of mathematical steps; and thus are not statutory, as constructed.
Step 2A Prong Two
This judicial exception is not integrated into a practical application because the additional limitations, either alone or in combination, do not add anything more significantly to the judicial exception, and the step of “acquiring basic data of the integrated power and natural-gas system” merely amount to data gathering that are well-understood, routine, and conventional activities previously known in the industries and thus are not sufficient to amount to significantly more than the judicial exception (See MPEP 2106.05(d)(i-v)), and thus are not patent eligible under 35 USC 101. It is further noted that to transform an abstract idea, law of nature or natural phenomenon into "a patent-eligible application", the claim must recite more than simply the judicial exception "while adding the words 'apply it.', and”, could clearly amount to post-solution activities
Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed above with reference to the integration of abstract idea into a practical application, the additional elements amount to no more than mere instructions to perform the abstract, and thus are not patent eligible under 35 UJSC 101, as constructed.
3.2	Dependent claims 2-5 merely include limitations pertaining to further mathematical computation similar to that already recited by the independent claim 1 and already addressed above and thus are further not patent eligible under 35 USC 101.  
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.0	Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (A Fully Linear-Constrained Optimal Electricity – Gas Flow in an Integrated Energy System, 6 pages (2018)), in view of Jablokov et al. (USPG_PUB No. 2017/0031337).
	4.1	In considering claim 1, Luo et al. teaches a method for constructing, based on a deep learning method, a full linear model for optimal power flow of an integrated power and natural-gas system, wherein the method comprises: 
1) establishing the integrated power and natural-gas system (see abstract, fig.2 “Fig. 2. An IEGS with the IEEE 14-bus system and a 12-node natural gas system” and  [page 3-4] A. DC power flow model embedded ETL Based on DC power flow model assumption [9], the nonlinear AC power flow model shown in (1)–(10) can be simplified as: [Symbol font/0x3D] (22) min max PPP CON, CON, CON, iii [Symbol font/0xA3] [Symbol font/0xA3] (23) min max) max max [Symbol font/0x2D]  (25) where (21)–(25) constitute a lossless DC power flow model, which may produce a unrealistic and inaccurate solution in optimal operation of IEGS. The ETL of line i-j can be calculated as follows: eq. (26) In the normal operation of a high-voltage AC transmission system, the phase angle difference across a line is small, and voltage magnitudes are close to 1.0 p.u. Hence, we can use Maclaurin series to approximate the cosine function. So [Symbol font/0xE8]ETL model in (27) is quadratic. The Taylor expansion can be employed to linearize the eq. (28) Considering the ETL, the active power balance of DC power flow model in (21) can be revised as follows: CON, GFU, L] ; also see [page 4-5] “B. Linearization of Weymouth gas flow equation” Due to the sign function and the nonlinear term in (12), the gas flow model is nonlinear and challenges the solution of OEGF problem. As for the sign function, according to the operation practice of the real natural gas system, the gas flow directions in NGS do not alter intra-day [8] and can be fixed in OEGF of this paper. As for the nonlinear terms, the Taylor expansion is adopted to linearize them. In these two regards, (12) can be reduced to be eq. (30) where (πm,0, πn,0) is the point for Taylor expansion]”, and 2) establishing a linear natural-gas model (see page 4 [linearization of the natural gas flow model 30, as shown in fig.1]) and 3) based on the linear natural-gas model, establishing a full-linear model for the optimal power flow of the integrated power and natural-gas system (page 4, C. Linearized OEGF model Based on the DC power flow model and linearization of ETL model and Weymouth gas flow equation, the linearized OEGF model can be summarized as follows: eq. (31) subject to: EPS operating constraints :(22)-(25), (28) NGS operating constraints :(11), (13)-(19), (30). The OEGF model in (31) is fully linear-constrained and can be efficiently solved. Note that the points of Taylor expansion for linearizing (28) and (30) affect the accuracy of linearization. How to choose the points need to be resolved first. Obviously, (28) cannot implement the flat start for linearization. As for (30), generally, the lower limit values of nodal pressures are chosen as linearized points, which will cause the evident errors since the lower limit values are always far from the accurate solutions. Therefore, we propose a two-stage linearized method shown in the next subsection to deal with the proposed OEGF model). 
Luo et al. appears to provides for obtaining data from at least three OEGF model which is shown in “table V” and page 5); however, he does not expressly state that the model is established based on deep learning method. Jablokov et al. teaches a method that includes acquiring basic data of the integrated power and natural-gas system (see para 60, such as appliances powered by fuel (e.g., natural gas or propane). For example, power source 101 may be a supply of natural gas and electrical sensor 111 may be replaced with a sensor that detects the flow of natural gas (e.g., a flow sensor). In some implementations, an appliance assistant 100 for appliances powered by fuel may need a source of electrical power to power the appliance assistant. Accordingly, such an appliance assistant may receive electrical power to power the appliance assistant and may determine a flow of fuel to the appliance using a fuel flow sensor. In some implementations, appliance assistant 110 may have sensors for multiple power sources (e.g., electrical power and natural gas) and may perform the above operations in parallel for both power sources), and further provide processing the data to establish said model based on the deep learning method (para 180, The data from the sensors may be processed with an algorithm (e.g., a rule based algorithm or a neural network, [0366] an appliance may be learned over time as the appliance is used. For example, every time the appliance is used, data such as an operational state of the appliance (e.g., on or off, or an indication of specific functionality, such the oven was on or the left, front burner was on), start time, duration, and/or end time may be recorded.). 
Luo et al. and Jablokov et al. are analogous art because they are from the same field of endeavor and that the model analyzes by Jablokov et al. is similar to that of Luo et al. Therefore, it would have been obvious to a person of skilled in the art to combine the method of Jablokov et al. with that of Luo et al. because Jablokov et al. teaches the improvement of performance (see para 0376).
4.2	Regarding claim 2, the combined teachings of Luo et al. and Jablokov et al. teach that wherein the basic data of the integrated power and natural-gas system is an electrical load and a gas load of the integrated power and natural-gas system (see Luo et al. page 4, The sample IEGS with the IEEE 14-bus system [30] and a 12-node natural gas system [13] is illustrated in Fig.2, which consists of 3 conventional power generation units, 2 GFUs, 11 electricity loads, 3 gas sources, 2 compressors and 6 gas loads. Parameters of conventional power generation units, GFUs and gas sources are summarized in Table I-III; further para 60, such as appliances powered by fuel (e.g., natural gas or propane). For example, power source 101 may be a supply of natural gas and electrical sensor 111 may be replaced with a sensor that detects the flow of natural gas (e.g., a flow sensor). In some implementations, an appliance assistant 100 for appliances powered by fuel may need a source of electrical power to power the appliance assistant). Therefore, it would have been obvious to a person of skilled in the art to combine the method of Jablokov et al. with that of Luo et al. because Jablokov et al. teaches the improvement of performance (see para 0376).
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.1	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. The claims recite “based on an deep learning method” in line 5 of claim 1; since ‘a deep learning method”, it is unclear to the Examiner whether the second deep learning is the same of the previously recited deep learning method recited in the preamble. Further clarification is respectfully requested in response to the office action. 
Regarding claim 3, the phrase "i.e." in line 13 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Similarly, claim 5 in line 3 and at the end of the claim recite “i.e.” which also renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Allowable Subject Matter
6.	Claims 3-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Claims 1-5 are rejected and this action is non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE-LOUIS whose telephone number is (571)272-8636. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        June 3, 2022